Citation Nr: 1201377	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-27 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to March 1974.  He also has an unverified period of reserve service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, that denied the benefit sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  

The Veteran testified at an August 2011 Central Office Board hearing in Washington, D.C. before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for type II diabetes mellitus.  The Board finds that additional development is necessary with respect to the Veteran's claim.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

The Veteran first claimed entitlement to service connection for type II diabetes mellitus in July 2006.  In an October 2007 rating decision the RO denied entitlement to service connection for that condition.  The Veteran submitted a Notice of Disagreement (NOD) in November 2007.  The RO issued a Statement of the Case (SOC) in May 2010 and the Veteran filed a Substantive Appeal (VA Form 9) in June 2010.

The Veteran's argument is essentially that he has type II diabetes mellitus which is due to exposure to herbicides while in service.  The Veteran does not assert and the record does not indicate that type II diabetes mellitus was diagnosed in service.  The record reflects that there has previously been a question as to whether the Veteran has actually been diagnosed with type II diabetes mellitus as opposed to type I diabetes mellitus.  Based on private treatment records from November 2007 the Board concedes that the Veteran has a diagnosis of type II diabetes mellitus.  

The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma. 38 C.F.R. § 3.309(e).  

In the case of a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

The Board also notes that exposure to herbicides may be established even if the Veteran did not have service in Vietnam.  In cases where exposure is claimed based on service in Thailand VA must follow the evidentiary development procedures located in the VA Adjudication Procedure Manual (Manual of M21-1MR).  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000);  Patton v. West, 12 Vet. App. 272, 282 (1999).  Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) states that if a Veteran served with the U.S. Air Force in Thailand during the Vietnam Era at one of several Royal Thai Air Force Bases, and his or her duties involved being near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports or other credible evidence, herbicide exposure is to be conceded on a direct basis.  

The Veteran has asserted both that he served in Vietnam during the applicable time period and that he was possibly exposed to herbicides while stationed in Thailand.  The Veteran's DD-214 and service treatment records do indicate that he served in Thailand.  However, the available records do not discuss the nature of the Veteran's duties during that time and do not indicate service in Vietnam.  While the RO undertook some development with regard to obtaining the Veteran's personnel records it is not clear that these efforts were sufficient.  Thus additional development is necessary to determine whether or not the Veteran served in Vietnam and the nature and location of the Veteran's service in Thailand.  

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should contact the Veteran and request that he report his dates and particular places of service including TDY dates, if any, in the Republic of Vietnam, and any supporting documentation that he has in his possession.

2.  The RO/AMC should then attempt to obtain the Veteran's complete service personnel records, to include any service orders or travel documents, from the appropriate agency or organization.  These requests should continue until either the records are obtained or until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  All efforts to obtain these records should be fully documented and all negative responses should be associated with the claims file.  In addition to any other development deemed necessary, these efforts should conform to the requirements in M21-1MR, Part IV, Subpart ii, 2.C.10. 

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


